Citation Nr: 0801832	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  99-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
31, 1975, to May 30, 1975, and on active military duty from 
June 1975 to April 1978.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 decision of the Department of 
Veterans Affairs (VA) Honolulu, Hawaii, Regional Office (RO).  
A hearing was held in December 2002 at the RO before the 
undersigned Veterans Law Judge.  The case was remanded in 
December 2003 and September 2005 for additional development 
of the record.  


FINDING OF FACT

The veteran did not serve on active duty during a period of 
war.  


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3), 3.203 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102,  
5103, 5103A, 5106, 5107, 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

The VA General Counsel, however, has held that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOGCPREC 5-2004 (June 23, 2004); VAOGCPREC 2-
2004 (March 9, 2004).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation rather than on consideration of the 
factual evidence.); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Manning 
v. Principi, 16 Vet. App 534, 542-543 (2002) (the provisions 
of the VCAA have no effect on an appeal where the law, and 
not the underlying facts or development of the facts, are 
dispositive in a matter.)  As the Board will discuss in the 
following decision, an award of nonservice-connected pension 
benefits is not warranted in this case as a matter of law.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As 
such, any further discussion of the VCAA with respect to the 
veteran's nonservice-connected pension claim in the present 
case is not necessary, as there is no evidence that VA could 
suggest for the veteran to submit that would result in an 
award of the benefit being sought.  


Analysis

The veteran contends that he is entitled to VA disability 
pension benefits due to his various disabilities.  In 
essence, the veteran contends that he should be considered a 
wartime veteran for VA nonservice-connected pension purposes.  
He and his representative offered testimony and argument to 
this effect at his December 2002 personal hearing before the 
undersigned.  

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  All veterans who are basically 
eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent shall be rated as 
permanently and totally disabled.  38 C.F.R. § 4.17 (2006).  

One prerequisite to such entitlement is that the veteran must 
have had qualifying active service during a recognized period 
of war.  38 C.F.R. § 3.3(a)(3) (2006).  For veterans who 
served on active duty in the Republic of Vietnam, recognized 
service during the Vietnam Era (War) extends from a period 
beginning on February 28, 1961 and ending on May 7, 1975.  
For veterans who did not serve in the Republic of Vietnam, 
recognized service during the Vietnam Era (War) extends from 
a period beginning on August 5, 1964 and ending on May 7, 
1975.  38 C.F.R. § 3.2(f) (2006).  

According to the veteran's DD 214 for active duty for 
training with the United States Army Reserve from January to 
May 1975, he also had, at the time of completion of that 
service, prior inactive service of 3 months and 23 days.  
According to his military orders dated in June 1975, his 
effective date of discharge from the Army Reserve was June 
15, 1975, and the reason for discharge was "Enlistment in 
the Regular Army."  He entered onto active duty the next 
day, June 16, 1975, having at that time a total of 4 months 
and 9 days of prior inactive service.  In his May 2001 notice 
of disagreement, he indicated that his active duty for 
training had consisted of basic training and advanced 
infantry training.  He reported that he returned from 
training and requested to enter the active Army.  He added 
that he was advised that his active duty training period 
"would be counted."  As noted, he was discharged from 
active duty in April 1978.

Service personnel records do not reflect, nor does the 
veteran contend, that he actually had active service either 
prior to or subsequent to the aforementioned dates, June 1975 
to April 1978.  Consequently, the veteran did not have active 
service during the Vietnam Era (War), or any subsequent 
period of war or conflict.  See 38 C.F.R. § 3.2(f) (2006).  

Therefore, as a matter of law and regulation, the veteran is 
not eligible to receive a VA nonservice-connected pension, 
and his appeal must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  The Board is prohibited from 
granting benefits that are not authorized by law, regulation, 
precedent decision of VA General Counsel, or instruction from 
the Secretary of VA.  See 38 U.S.C.A. § 7104(c) (West 2002).  
As there is no authorization under law or regulation to grant 
the benefit being sought by the veteran, his claim must be 
denied.  

The Board has given consideration to the contentions that 
considering the continuous nature of the veteran's service, 
that he was not made to repeat basic training, and that, 
according to his report, his active duty for training was to 
"be counted," his active duty for training should be 
considered as if it had been active duty for pension 
purposes.  However, no authority in law or regulation exists 
to so reconsider the nature of his duty.  Id.

The Board has also given careful consideration as to whether 
the requirements of its two remands of this case have been 
met.  See Stegall v. West, 11 Vet. App. 268 (1998).  In its 
December 2003 remand, the Board requested that the dates of 
the veteran's 4 months and 9 days of inactive service prior 
to June 16, 1975, be verified and that service medical 
records be obtained therefor.  In August 2004, the RO asked 
the veteran to provide the dates of that prior inactive 
service.  The veteran apparently mistook the request for 
dates of prior inactive service as a statement by VA that his 
active duty for training was the prior inactive service.  He 
refuted this by (again) providing his DD 214 showing active 
duty for training from January to May 1975.  He provided no 
dates for the prior inactive service.  In November 2004, a 
few additional service medical records, from the period from 
October 1974 through May 1975, were received, along with 
confirmation that all other service medical records had 
already been provided.  However, nothing to suggest a change 
in the veteran's recognized dates of active duty was 
received.  Nor was any other basis to change the decision on 
basic eligibility for pension received.  The case was 
returned to the Board for appellate review.

In September 2005, the Board determined that the earlier 
remand action should have included verification, from the 
appropriate State or Federal agency, of the prior inactive 
service.  The Board again remanded the case for this purpose.  
By letter in October 2005, the Appeals Management Center 
again encouraged the veteran to send any additional evidence 
or information regarding this issue.  No reply from the 
veteran was received.  In November 2005, the National 
Personnel Records Center indicated that the veteran's 
inactive duty [for training] dates prior to June 16, 1975, as 
such, were not on file.  The entire personnel file was 
furnished to the RO to assist in making a determination in 
this matter.  

The personnel records reflect that the veteran enlisted on 
October 8, 1974, but apparently entered active duty for 
training only on January 31, 1975.  This apparently accounts 
for the 3 months and 23 days of prior inactive service noted 
on the DD 214 for the period of active duty for training from 
January 31, 1975, to May 30, 1975.  Having completed that 
active duty for training on May 30, 1975, the veteran 
apparently had 16 days of additional inactive service, prior 
to entering active duty on June 16, 1975.  This apparently 
accounts for the total prior inactive service of 4 months and 
9 days noted on the DD 214 for his period of active duty 
beginning June 16, 1975.  The Board stresses that it makes 
these observations solely for the purpose of determining 
whether its remand requests were satisfied and that it lacks 
the ability and authority to verify dates of any type of 
service.  There appear to be no periods of service for which 
service medical records have not been requested and received.  
Having adequately accounted for the veteran's prior inactive 
service, and having received all service medical records on 
file, the Board finds that the remand actions were sufficient 
under the law.  See Stegall, supra.  Again, however, nothing 
to suggest a change in the veteran's recognized dates of 
active duty was received.  Nor was any other basis to change 
the decision on basic eligibility for pension received.  As 
such, the claim must be denied.

	


ORDER

Eligibility for receipt of nonservice-connected pension 
benefits is denied.   



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


